DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an
apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a method for determining a skin moisture content, by contacting at least one skin region by means of with at least one sensor contact region of a skin moisture measuring device, detecting a signal dependent on skin moisture in the skin region with the skin moisture measuring device; and associating a skin moisture content with the detected signal by comparing the detected signal with reference signals for known skin moisture contents.
Group II, claim(s) 11-15, drawn to a device for determining a skin moisture content, the device comprises a skin moisture measuring device having at least one sensor contact region and configured to provide a signal dependent on a skin moisture in the skin region by contacting at least one skin region of a user with the at least one sensor contact region; an electronic circuit device configured for detecting the signal provided by the skin moisture measuring device and associating a skin moisture content with the detected signal by comparing the detected signal with reference signals for known skin moisture contents.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of determining a skin moisture content, by contacting at least one skin region with at least one sensor contact region of a skin moisture measuring device, providing a signal dependent on skin moisture in the skin region with the skin moisture measuring device; and associating a skin moisture content with the detected signal by comparing the detected signal with reference signals for known skin moisture contents, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi et al. (US Pre-grant Publication No. US 20130245399 A1) (hereinafter “Choi”).
 Choi teaches determining a skin moisture content (para [0013]), by contacting at least one skin region with at least one sensor contact region of a skin moisture measuring device (para [0014]), providing a signal dependent on skin moisture in the skin region with the skin moisture measuring device (para [0014]); and associating a skin moisture content with the detected signal by comparing the detected signal with reference signals for known skin moisture contents (para [0065]-[0067]).
During a telephone conversation with James Delaney on April 23, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 4, 5, 8 and 10 are objected to because of the following informalities:  
Claim 4, line 4-7, “detecting the signal dependent on skin moisture in the skin region with the skin moisture measuring device includes detecting the signal dependent on skin moisture in the skin region with the skin moisture measuring device several times at a time interval or continuously.” should read “after contacting at least one skin region with the at least one sensor contact region of the skin moisture measuring device, the detecting the signal dependent on skin moisture in the skin region with the skin moisture measuring device is carried out several times at a time interval or continuously.” (Correction is made based on para [0053] of the instant Specification)
Claim 5, line 4-5, “the plurality of signals of the plurality of sensor regions” should read “a plurality of signals of the plurality of sensor regions”
Claim 8, line 3, “a skin moisture content” should read “the skin moisture content”
Claim 8, line 4, “the cosmetic product” should read “a cosmetic product”
Claim 10, line 2-5 “determining the skin moisture content and/or determining the cosmetic skin treatment recommendation” should read “the determining the skin moisture content and/or determining the cosmetic skin treatment recommendation”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the skin region" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claimed limitation should read “the at least one skin region”.
Claim 5 recites the limitation "the plurality of sensor regions" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claimed limitation should read “the plurality of sensor contact regions”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-10 are all within at least one of the four categories.
The independent claim recites:
“associating a skin moisture content with the detected signal by comparing the detected signal with reference signals for known skin moisture contents”.


The claimed step of associating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 2-10 recite steps (e.g. determining, updating) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.


Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant' s Background in the specification; 
the non-patent literature cited herewith.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3, 4, 6-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Han et al. (Chinese Patent Publication No. CN 205947774 U; The reference is written in Chinese; Machine Translation of CN 205947774 U is provided and cited hereinafter) (hereinafter “Han”).
Regarding claim 1, Choi teaches a method for determining a skin moisture content (para [0013] “illustrative embodiments of the present disclosure provide a skin moisture measuring method and a skin moisture measuring apparatus with high convenience and transportability that is easily connected to a smart device via an earphone port of the smart device and offers a measurement result of a moisture content in a testee's skin through the smart device.”), the method comprising: contacting at least one skin region with at least one sensor contact region of a skin moisture measuring device (para [0014] “The skin moisture measuring apparatus includes an earphone plug that is connected to an earphone port of a smart device and connects the skin moisture measuring apparatus to the smart device; an oscillation signal generation unit that generates an oscillation signal; and a sensor unit that includes two or more contact portions exposed to the outside to be in direct with the testee's skin, modifies the oscillation signal depending on an electrical resistance corresponding to a moisture content in the testee's skin and formed between the two or more contact portions, and generates a measurement signal.”); detecting a signal dependent on skin moisture in the skin region with the skin moisture measuring device (para [0014] “a sensor unit that includes two or more contact portions exposed to the outside to be in direct with the testee's skin, modifies the oscillation signal depending on an electrical resistance corresponding to a moisture content in the testee's skin and formed between the two or more contact portions, and generates a measurement signal.”); and associating a skin moisture content with the detected signal by comparing the detected signal with reference signals for 
Han teaches a method for determining a skin moisture content (pg 1, para 5-7 “Embodiments of the present invention employ the following technical solutions: A wearable skin monitoring device, comprising: a wearable body in contact with a skin, further comprising:  a first sensor disposed on a surface of the wearable body in contact with the skin and for detecting skin moisture information of a user; Optionally, the processor further comprises: a second analysis module for determining a primary skin care suggestion according to the skin water oil index and notifying the user”), the method comprising: contacting at least one skin region with at least one sensor contact region of a skin moisture measuring device (pg 1, para 5-7 “Embodiments of the present invention employ the following technical solutions: A wearable skin monitoring device, comprising: a wearable body in contact with a skin, further comprising:  a first sensor disposed on a surface of the wearable body in contact with the skin and for detecting skin moisture information of a user; Optionally, the processor further comprises: a second analysis module for determining a primary skin care suggestion according to the skin water oil index and 

Regarding claim 3, Choi, in view of Han, teaches the invention of claim 1, and Han teaches the skin moisture measuring device has at least one of a group of skin moisture measuring devices, wherein the group includes: a capacitive skin moisture measuring device; an impedance skin moisture measuring device (pg 2, para 10 “the first sensor is specifically a bioelectrical impedance analysis sensor, referred to simplya s a BIA sensor; the BIA sensor needs to be in contact with the skin, and a small current of 50 Hz is applied to the skin by a frequency of 50 Hz, so that various compounds on the skin form an electrical impedance for impeding current through the body tissue, and the moisture content of the skin keratinous layer can be calculated by calculating such electrical impedance”); a skin moisture measuring device utilizing the electrical conductance of the skin, and a skin moisture measuring device utilizing a transient heat transfer of the skin.  
It would have been obvious to one of ordinary skill in the art to have determined the skin moisture content using an impedance skin moisture measuring device, in order to take advantage of an 

Regarding claim 4, Choi, in view of Han, teaches the invention of claim 1, and Han teaches after contacting the at least one skin region with the at least one sensor contact region of the skin moisture measuring device (pg 1, para 5-7 “Embodiments of the present invention employ the following technical solutions: A wearable skin monitoring device, comprising: a wearable body in contact with a skin, further comprising: a first sensor disposed on a surface of the wearable body in contact with the skin and for detecting skin moisture information of a user; Optionally, the processor further comprises: a second analysis module for determining a primary skin care suggestion according to the skin water oil index and notifying the user”), detecting the signal dependent on skin moisture in the skin region with the skin moisture measuring device includes detecting the signal dependent on skin moisture in the skin region with the skin moisture measuring device several times at a time interval or continuously (pg 2, para 7 “By means of the technical scheme, the skin of the contact can be monitored in real time through the wearable skin monitoring device, and when the skin condition deviates from the preset standard skin condition, the user is reminded, and compared with the existing skin monitoring equipment, the monitoring is real-time, and is more convenient and timely.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have detected the signal dependent on skin moisture in the skin region with the skin moisture measuring device continuously, in order to allow the user to be alerted to the real-time skin condition (pg 2, para 7 “By means of the technical scheme, the skin of the contact can be monitored in real time through the wearable skin monitoring device, and when the skin condition deviates from the preset standard skin condition, the user is reminded, and compared with the existing skin monitoring equipment, the monitoring is real-time, and is more convenient and timely.”).

Regarding claim 6, Choi, in view of Han, teaches the invention of claim 1, and Choi teaches the at least one skin region has a plurality of skin regions of the user (para [0081] “The sensor unit 24 includes two or more contact portions 24 a and 24 b which can be in contact with the testee's skin. Further, the sensor unit 24 modifies an oscillation signal depending on a moisture content in the testee's skin and generates a measurement signal.”; note the two or more contact portions 24 a and 24 b that are spaced apart from each other are in contact with a plurality of skin regions of the user, see Fig. 6).

Regarding claim 7, Choi, in view of Han, teaches the invention of claim 1, and Choi teaches the skin moisture measuring device is part of a wearable device (para [0013] “In view of the foregoing, illustrative embodiments of the present disclosure provide a skin moisture measuring method and a skin moisture measuring apparatus with high convenience and transportability that is easily connected to a smart device via an earphone port of the smart device and offers a measurement result of a moisture content in a testee's skin through the smart device.”).

Regarding claim 8, Choi, in view of Han, teaches the invention of claim 1, Han teaches a method for determining a cosmetic skin treatment recommendation (pg 1, para 5-7 “Embodiments of the present invention employ the following technical solutions: A wearable skin monitoring device, comprising: a wearable body in contact with a skin, further comprising:  a first sensor disposed on a surface of the wearable body in contact with the skin and for detecting skin moisture information of a user; Optionally, the processor further comprises: a second analysis module for determining a primary skin care suggestion according to the skin water oil index and notifying the user”), the method comprising: determining a skin moisture content (pg 1, para 5-7 “Embodiments of the present invention employ the following technical solutions: A wearable skin monitoring device, comprising: a wearable 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have determined a cosmetic skin treatment recommendation based on the skin moisture content level, in order to provide a personalized skincare treatment, see MPEP 2143 (I) D.

Regarding claim 10, Choi, in view of Han, teaches the invention of claim 8, and Choi teaches determining the skin moisture content and/or determining the cosmetic skin treatment recommendation has a transmitting of the signal and/or the skin moisture content to an external data processing device (para [0014] “The skin moisture measuring apparatus includes an earphone plug that is connected to an earphone port of a smart device and connects the skin moisture measuring apparatus to the smart device…and generates a measurement signal. In the skin moisture measuring apparatus, the sensor unit transmits the measurement signal to the smart device through the earphone plug.”) and a receiving of the skin moisture content and/or the cosmetic skin treatment recommendation (para [0015] “If the smart device receives the measurement signal, the smart device may draw skin moisture information corresponding to the received measurement signal and display the skin moisture information.”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Han as applied to claim 1 above, and further in view of LeBoeuf et al. (US Pre-grant Publication No. US 2015/0141772 A1) (hereinafter “LeBoeuf”).
Regarding claim 2, Choi, in view of Han, teaches the invention of claim 1, but fails to teach the method further comprises: updating the database based on new associations of the skin moisture content with the detected signal from a plurality of further users.  
LeBoeuf teaches a method of monitoring physiological data, comprising updating the database based on new physiological data from a plurality of further users (para [0107] “It is important to note that health and environmental information from multiple subjects may be updated regularly. In some cases, the regular updates are real-time (or “near-real-time”) updates. Thus, information is always new and fresh with respect to daily changes in a group of subjects, and the plots of FIG. 3 are dynamic, .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Han as applied to claim 1 above, and further in view of Tomasco et al. (US Pre-Grant Publication No. US 2010/0274111 A1) (hereinafter “Tomasco”). 
Regarding claim 5, Choi, in view of Han, teaches the invention of claim 1, and Choi teaches the method according to claim 1, and Choi teaches the at least one sensor contact region has a plurality of sensor contact regions spaced apart from each other (para [0081] “The sensor unit 24 includes two or more contact portions 24 a and 24 b which can be in contact with the testee's skin. Further, the sensor unit 24 modifies an oscillation signal depending on a moisture content in the testee's skin and generates a measurement signal.”; Fig. 6 shows the two or more contact portions 24 a and 24 b are spaced apart 
Tomasco teaches a method of determining an analyte level (Abstract), comprising signal averaging signals from a plurality of signals from multiple electrode (para [0238] “In some embodiments, the analyte monitoring system 40 includes two or more working electrodes 58 distributed over one or more sensors 42.”; para [0242] “The signals from the measurement circuit 96 are sent to the processing circuit 109, which in turn may provide data to an optional transmitter 98. The processing circuit 109 may have one or more of the following functions…11) reduce noise and/or errors, for example, through signal averaging or comparing readings from multiple working electrodes 58.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a signal average value from the plurality of signals of the plurality of sensor regions, in order to reduce noise or errors (para [0242]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Han as applied to claim 8 above, and further in view of Bandic et al. (US Pre-Grant Publication No. US 2010/0185064 A1) (hereinafter “Bandic”).
Regarding claim 9, Choi, in view of Han, teaches the invention of claim 8, but fails to teach the cosmetic product and/or the care instruction is suitable for the skin moisture content, when a normalization of the skin moisture content is to be expected based on empirical values stored in the further database.
Bandic teaches the a method of cosmetic skin treatment recommendation to improve skin moisture (para [0380] “the skin state 158 may encompass data on moisture, wrinkles, pores, elasticity, luminosity, and any of a number of measures, as described herein”), comprising determining the suitable cosmetic product and/or a care instruction if skin health is expected to be improved based on .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TSE W CHEN can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.L./Examiner, Art Unit 3791